Citation Nr: 0501284	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The veteran served on active duty for approximately five 
years and nine months, including from March 1967 to March 
1970, and from June 1970 to December 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).  That rating decision, in pertinent part, 
granted the veteran's claim for service connection for post-
traumatic stress disorder and assigned a 10 percent initial 
evaluation from October 2002.  The veteran disagreed with 
that initial evaluation.

In July 2004, the veteran appeared before the undersigned at 
a videoconference hearing.  The transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Since October 2002, the veteran's service connected post-
traumatic stress disorder has been manifested by occasional 
depression and sleep problems; these have been largely 
controlled with medication; the service connected post-
traumatic stress disorder causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; the current 
medical findings do not indicate the presence of panic 
attacks, suspiciousness, chronic sleep impairment, or memory 
loss. 





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-traumatic stress disorder, since October 25, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letters dated in December 2002 and August 2003, the RO 
advised the appellant of the enactment of the VCAA.  The 
appellant was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim, but that he must provide enough information so that VA 
could request any relevant records.  The appellant was 
advised of the evidence received and was requested to provide 
authorization for the release of any private medical records.  
The appellant was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The August 2003 statement of the case (SOC), the February 
2004 and March 2004 supplemental statements of the case 
(SSOCs), and the August 2003 VCAA letter notified the 
appellant of the relevant laws and regulations pertinent to 
his claim for an increased initial evaluation, and 
essentially advised him of the evidence necessary to 
substantiate his claim.  The SSOCs and VCAA letter notified 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  The 
veteran was provided with a VA examination in January 2003, 
and VA outpatient treatment records have been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004).

Service connection for post-traumatic stress disorder was 
granted in March 2003.  That rating decision assigned a 10 
percent initial evaluation from October 25, 2002.  The 
veteran disagreed with that initial evaluation.  Subsequent 
rating actions have continued the 10 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The veteran's post-traumatic stress 
disorder is rated under code 9411.  

Under that code section, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is appropriate where the evidence 
shows occupational and social impairment with occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The current 10 percent evaluation is appropriate where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. Part 4, Diagnostic Code 9411 (2004).

A VA examination was conducted in January 2003.  The veteran 
reported that he was divorced and lived alone.  He worked 
part-time as an air conditioning/heating specialist.  The 
veteran reported that watching a war movie would bring back 
nightmares of his Vietnam service.  He reported trouble 
sleeping almost every night.  Unexpected noises wake him.  
The veteran stated that he got a little uncomfortable when 
others approached him from behind.  He reported difficulty 
with relationships and that he is often anxious and sometimes 
depressed.  The veteran was able to enjoy himself at 
restaurants that were "not too big."  He reported some 
survival guilt.  On examination, he was casually dressed with 
a long, untrimmed beard.  He was fully alert and oriented, 
and he made good eye contact.  The veteran's mood was 
described as "all right."  His affect was mildly 
constricted.  Thought process was coherent.  There were no 
suicidal or homicidal ideations, and the veteran denied 
auditory or visual hallucinations.  Insight and judgment were 
adequate.  The assessment was post-traumatic stress disorder, 
mild.  The Global Assessment of Functioning (GAF) score was 
73.

VA outpatient treatment records show treatment beginning in 
August 2003.  That month, the veteran endorsed the following 
symptoms: depression; anhedonia; anxiety; middle and late 
insomnia; appetite disturbance without weight loss; anergia; 
social isolation; occasional anger control problems; mild 
problems with attention, concentration, and short-term 
memory; and decreased sex drive.  He denied current suicidal 
or homicidal ideation.  He reported increased depressive 
symptoms over the past three years, and stated that all he 
does now is go to work, come home, and go right to bed.  His 
only social contacts were with his ex-spouse, his two grown 
children, and the people he worked with.  He was working 
part-time (two to four days per week) installing heating and 
air-conditioning units.  He appeared somewhat anxious, with 
flat affect and depressed mood.  Thought content/process was 
appropriate, goal-directed, logical and coherent.  The 
impression was major depressive disorder, recurrent, 
moderate; and post-traumatic stress disorder per history.  
The GAF score was 55.  The veteran was to be started on 
Celexa.

In September 2003, the veteran's GAF score was noted as 61 
and in October 2003 it was 62.  

In January 2004, the veteran reported some subjective 
improvement in symptoms of depression.  The examiner noted a 
mildly depressed mood, moderate anhedonia, moderate middle 
insomnia (although the veteran was getting 10 hours of sleep 
per 24 hour period), mild difficulty concentrating, and mild 
psychomotor agitation.  The GAF score was 63, with the 
veteran noted to be working.

In February 2004, the veteran reported strong subjective 
improvement in his symptoms of depression over the last two 
weeks.  He manifested mildly depressed mood, and mild middle 
nighttime insomnia and hypersomnia.  The diagnosis was major 
depressive disorder, recurrent, currently in remission on 
Celexa.  The current GAF score was 70.

The veteran provided testimony before the undersigned at a 
videoconference hearing in July 2004.  The veteran reported 
that he was not currently employed due to complication of his 
diabetes, but that his post-traumatic stress disorder was not 
part of his inability to work.  He stated that he had a good 
relationship with his ex-spouse and got along "great" with 
his children.  He worked on his motorcycle as a hobby.  The 
veteran reported that he had a small number of friends that 
he socialized with, and would go out to clubs and restaurants 
with.  He preferred smaller crowds when he went out.  He was 
now seen for his depression once every three months.  The 
veteran reported that he had trouble with his memory and 
concentration.

The evidence of record indicates that the veteran's post-
traumatic stress disorder has been generally manifested since 
October 2002 by occasional depression and sleep problems.  
These have been largely controlled with medication.  While 
the initial outpatient assessment in August 2003 noted 
increased symptoms, these were not present on either the VA 
examination in January 2003 or in the subsequent outpatient 
records once the veteran was started on Celexa.  The two most 
recent VA outpatient reports described improvement of 
depressive symptoms, with the veteran's depression in 
remission of Celexa. 

In assessing the evidence of record, the Board has reviewed 
the veteran's GAF scores.  It is important to note that, as 
noted by the Court, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  

A score of 21-30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The majority of his GAF scores have been in the 61 to 70 
range, with one 55 and one 73 noted as well.  The Board notes 
that a GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia, as in this case) or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships, as in this case.  

The evidence shows that the veteran continued to work until 
recently, and only stopped due to physical problems, not 
post-traumatic stress disorder symptoms.  He enjoyed his 
children and socialized with others regularly.  In general, 
the medical evidence demonstrates that the veteran's post-
traumatic stress disorder causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The medical 
findings do not indicate the objective presence of panic 
attacks, suspiciousness, chronic sleep impairment, or memory 
loss.  The Board finds that the criteria for a 30 percent 
evaluation for post-traumatic stress disorder have not been 
met at any time since October 25, 2002.  See Fenderson, 
supra.  38 C.F.R. Part 4, Diagnostic Code 9411 (2004).  The 
preponderance of the evidence is against entitlement to an 
initial rating in excess of 10 percent for post-traumatic 
stress disorder.


ORDER

The appeal is denied.

	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


